--------------------------------------------------------------------------------

AGREEMENT TO PURCHASE ROYALTY

     This AGREEMENT TO PURCHASE ROYALTY (“Agreement”) is made and entered into
as of the 31st day of March, 2009 (“Effective Date”) by and between NORD
RESOURCES CORPORATION, a Delaware corporation (“Producer”), and IRC NEVADA INC.,
a Nevada corporation (“IRC”).

RECITALS:

     A. Producer is the owner of certain mineral properties located in Cochise
County, Arizona, consisting of approximately 59 patented lode mining claims, 102
unpatented mining claims and other fee lands, totaling 3,092 acres, more or
less, owned or controlled by Producer and more particularly described on Exhibit
A attached hereto and incorporated by reference (the “Property”), on which
Producer is conducting copper mining and production operations.

     B. Producer desires to sell and IRC desires to purchase a royalty interest
in net smelter returns from minerals produced from the Property on the terms and
conditions set forth in this Agreement.

     C. The transaction by which Producer would sell and IRC would purchase such
royalty interest will be evidenced by: (i) this Agreement, and (ii) the
hereinafter described Royalty Deed.

     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties, Producer and IRC agree as follows:

1.

Definitions.

        1.1

The following terms shall have the meaning set forth in this Section:

        (a)

“Affiliate” shall mean any person or entity controlling, controlled by or under
common control with a party hereto.

        (b)

“Closing” shall mean the consummation of the transactions and actions necessary
to effect the creation and purchase of the Royalty pursuant to this agreement as
more particularly described in Section 6.

        (c)

“Disclosure Schedule” means the disclosure schedule dated as of the Effective
Date attached hereto as Exhibit B.

        (d)

“Environmental Laws” means Laws aimed at reclamation or restoration of the
Property; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants,

1

--------------------------------------------------------------------------------


 

chemicals or industrial, toxic or hazardous substances as wastes into the
environment, including without limitation, ambient air, surface water and
groundwater; and all other Laws relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal, handling or transport of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

        (e)

“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys' fees and costs, experts' fees and costs, and consultants'
fees and costs) that are asserted by any person, entity or Governmental
Authority alleging liability (including liability for studies, testing or
investigatory costs, cleanup costs, response costs, removal costs, remediation
costs, containment costs, restoration costs, corrective action costs, closure
costs, reclamation costs, natural resource damages, property damages, personal
injuries, penalties or fines) arising out of, based on or resulting from (i) the
presence, release, threatened release, discharge or emission into the
environment of any hazardous materials or substances existing or arising on,
beneath or above the Property and/or emanating or migrating and/or threatening
to emanate or migrate from the Property to off-site properties; (ii) physical
disturbance of the environment other than as authorized by and in compliance
with the Permits; or (iii) the violation or alleged violation of any
Environmental Laws.

        (f)

“Governmental Authority” shall mean any federal, state or local government,
district or authority having jurisdiction or authority to regulate or control
the Property or any part of Producer’s operations in connection with the
production and sale of Minerals.

        (g)

“Key Employee” shall mean any current officer of Producer, the current general
manager or equivalent employee responsible for operations at the Property or any
current manager of Producer responsible for Producer’s compliance with
Environmental Laws or health and safety Laws.

        (h)

“Law” or “Laws” means all applicable federal, state and local laws, rules,
ordinances, regulations, grants, licenses, orders, directives, judgments,
decrees, and other governmental restrictions, including Permits, whether
legislative, municipal, administrative or judicial in nature.

        (i)

“Minerals” shall have the meaning set forth in the Royalty Deed.

        (j)

“Permit” shall mean any license, permit, certificate or other authorization by
any Governmental Authority necessary for Producer’s operation on the Property or
in connection with the removal, processing or sale of Minerals therefrom.


2

--------------------------------------------------------------------------------


  (k)

“Permitted Liens” shall have the meaning given the term in the Royalty Deed.

        (l)

“Royalty” shall mean the Royalty defined in the Royalty Deed, purchased pursuant
to Sections 2 and 3, below

        (m)

“Royalty Deed” shall mean the Royalty Deed and Assignment of Royalty to be
delivered at Closing in the form of Exhibit C attached hereto.


2.

Purchase and Sale of Royalty. Upon and subject to the terms and provisions of
this Agreement, at the Closing, IRC will purchase from Producer and Producer
will sell, convey, assign and transfer to IRC the Royalty in the Base Royalty
Rate percentage amount, as defined in the Royalty Deed, of two and one-half
percent (2.5%) of Net Returns, as also defined in the Royalty Deed, free and
clear of all liens, claims, charges, equities or encumbrances of any kind except
for any Permitted Liens.

    3.

Purchase Price. The “Purchase Price” for the Royalty shall be five million
dollars ($US5,000,000.00), paid or payable at Closing, subject to the adjustment
of Section 6.3(a).

    4.

Due Diligence, Inspection and Records. Prior to Closing, IRC and its agents
shall have the right to enter upon the Property and inspect all operations
thereon, review all records of Producer pertaining to the Property and
production and sale of Minerals (as defined in the Royalty Deed) therefrom,
verify Producer’s title to and interest in the Property; review all documents
and records pertaining to reserves, Permits and recovery of Minerals from the
Property and review Producer’s financial position and all financing and Mineral
sales agreements related to or affecting Producer’s ability to own the Property
and conduct operations for the mining, processing and sale of Minerals from the
Property.


  4.1

Property Inspection. IRC and its agents, duly authorized in writing, may enter
upon the Property and facilities of Producer at the Property to inspect the
same, during normal business hours, at such time as shall not unreasonably
hinder or interrupt the operations and activities of Producer.

        4.2

Records Inspection. Subject to satisfaction of any requirements with respect to
confidentiality, upon reasonable notice, Producer shall afford to the officers,
employees, accountants, counsel and other representatives of IRC access, during
normal business hours, during the period prior to the Closing, to all of the
books, contracts, commitments and records relating to the Property, or Minerals
sale agreements that are in Producer’s possession and shall furnish to IRC all
other information concerning such assets that is in Producer’s possession as IRC
reasonably requests.


5.

No Assumption of Liability. IRC is not assuming, by its purchase of the Royalty
or otherwise, any liability, obligation or commitment of Producer, whether known
or unknown, actual or contingent, now-existing or hereafter arising, and
expressly disclaims, in whole or in part, the assumption of all such
liabilities, obligations or commitments


3

--------------------------------------------------------------------------------

related to the Property, Minerals or the Producer (“Excluded Liabilities”). The
Excluded Liabilities include, but are not limited to, the following:

  (a)

Any and all obligations and liabilities, including without limitation
Environmental Liabilities, of Producer relating to or arising from environmental
or other conditions of any portion of the Property or from Producer’s operations
related to the Property; and

        (b)

Any and all obligations and liabilities of Producer to any lessor, contractor,
customer of Producer or Governmental Authority.


6.

Closing.

        6.1

Time and Place. Producer and IRC shall consummate and close the transaction
contemplated herein (“Closing”) at the offices of IRC on March 30, 2009, or as
soon thereafter as possible.

        6.2

Deliverables by Producer. At the Closing, and conditioned upon satisfaction of
the Closing conditions of Sections 11.1 and 11.3, Producer shall deliver to IRC,
in form and substance satisfactory to IRC:

        (a)

The Royalty Deed, duly executed and acknowledged by Producer; and

        (b)

Such other certificates and documents as IRC or its counsel may reasonably
request.

        6.3

Deliverables by IRC. At the Closing, and conditioned upon satisfaction of the
Closing conditions of Sections 11.1 and 11.2, IRC shall deliver to Producer, in
form and substance satisfactory to Producer:

        (a)

The Purchase Price for the Royalty, less IRC’s outside attorney’s fees and the
costs for conducting its due diligence examination and negotiating and closing
this transaction, (which fees and costs shall not exceed fifty thousand dollars
($US 50,000) as a deduction from the Purchase Price), in the form of an
electronic funds transfer to such account and at such location as Producer may
direct, cashier’s check or other current funds; and

        (b)

Such other certificates and documents as Producer or its counsel may reasonably
request.


7.

Warranties and Representations of IRC. IRC warrants and represents to Producer
for the express purpose of inducing Producer to enter into this Agreement, and
to otherwise complete all of the transactions contemplated hereby that as of the
date of this Agreement and as of the date of Closing, as follows:

      7.1

Organization. IRC is a duly organized, validly existing corporation in good
standing under the Laws of the State of Nevada and has all requisite power and


4

--------------------------------------------------------------------------------


 

authority to conduct its business and to own its property, as now conducted or
owned, and as contemplated by this Agreement.

        7.2

Authorization. All required corporate actions and proceedings have been duly
taken so as to authorize the execution and delivery by IRC of this Agreement and
all other documents or instruments to be executed and delivered hereunder.

        7.3

Valid and Binding. This Agreement constitutes the legal, valid and binding
obligation of IRC enforceable in accordance with its terms.

        7.4

No Violations. The consummation of the transactions contemplated by this
Agreement and performance of the obligations of IRC hereunder does not
constitute a violation of, nor conflict with, any Law, contract, agreement or
organizational document to which IRC is a party or by which it or its property
is or may be bound.

        7.5

No Litigation. There is no litigation now pending, or to the best of IRC’s
knowledge threatened, against IRC which if adversely decided could materially
impair the ability of IRC to purchase, own and receive the Royalty hereunder.

        7.6

No Consents. IRC need not give any notice to, make any filings with, or obtain
any authorization, consent or approval of any person or governmental agency in
order to consummate the transactions contemplated by this Agreement.

        7.7

Brokers Fees. IRC does not have any liability to pay any fees or commissions to
any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which Producer could become liable or obligated.

        7.8

Foreign Person. IRC is not a “foreign person”, as such term is defined in
Section 1445 of the Internal Revenue Code.


8.

Warranties and Representations of Producer. Producer warrants and represents to
IRC for the express purpose of inducing IRC to enter into this Agreement, and to
otherwise complete all of the transactions contemplated hereby that as of the
date of this Agreement and as of the date of Closing, as follows:

      8.1

Organization. Producer is a duly organized validly existing corporation in good
standing under the Laws of the State of Delaware, and is duly qualified to do
business in the State of Arizona and has all requisite power and authority to
conduct its business and to own its property, as now conducted or owned, and as
contemplated by this Agreement.

      8.2

Authorization. All required corporate actions and proceedings have been duly
taken so as to authorize the execution and delivery by Producer of this
Agreement and all other documents or instruments to be executed and delivered
hereunder and to grant the Royalty to IRC.


5

--------------------------------------------------------------------------------


  8.3

Valid and Binding. This Agreement constitutes the legal, valid and binding
obligations of Producer enforceable in accordance with its terms.

          8.4

No Violations. The consummation of the transactions contemplated by this
Agreement and the subsequent payment of the Royalty and performance of the
obligations of Producer hereunder does not constitute a violation of, nor
conflict with, any Law, contract, agreement or organizational document to which
Producer is a party or by which it or its property is or may be bound.

          8.5

No Litigation. Except as set forth on the Disclosure Schedule, there is no
litigation now pending, or to the best of Producer’s knowledge threatened,
against Producer which if adversely decided could materially impair the ability
of Producer to grant the Royalty hereunder and to pay the same as it becomes
due.

          8.6

No Consents. Except for any consent required by Producer’s existing credit
facilities identified on Exhibit B to the Royalty Deed, Producer need not give
any notice to, make any filings with, or obtain any authorization, consent or
approval of any person or governmental agency in order to consummate the
transactions contemplated by this Agreement and grant the Royalty to IRC.

          8.7

Brokers Fees. Producer does not have any liability to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which IRC could become liable or obligated.

          8.8

Foreign Person. Producer is not a “foreign person”, as such term is defined in
Section 1445 of the Internal Revenue Code.

          8.9

Rights in the Property.

          (a)

The warranties and representations contained in the Royalty Deed as to
Producer’s rights in the Property are true and correct;

          (b)

There are no options or rights of first refusal to purchase or acquire all or
any portion of the Property;

          (c)

Producer has access to the Property from roads sufficient to allow Producer to
conduct its business at the Property as it is currently conducted and Producer
has not received notice of termination of such access; and

          (d)

Producer has not received notice of any taking of the Property or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law, or by reason of the temporary requisition of the use or occupancy of
the Property or any part thereof, by any Governmental Authority, civil or
military or the commencement or pendency of any action or proceeding therefor.


6

--------------------------------------------------------------------------------


  8.10

Condition of Property. Except as set forth on the Disclosure Schedule, with
respect to Producer’s operations related to the Property:

            (a)

There has been issued and there remains in full force and effect subject to no
revocation, suspension, forfeiture or modification, each and every Permit
necessary for the present use, operation and occupancy of the Property by
Producer and the conduct of mining, processing and sales of Minerals from the
Property and all required zoning, building code, land use, environmental and
other similar Permits;

            (b)

The Property and the present and contemplated use and occupancy thereof for
Producer’s Mineral operations comply in all material respects with all
applicable zoning ordinances, building codes, land use Laws, setback or other
development and/or use requirements of Governmental Authorities;

            (c)

There has not occurred any material damage to or destruction of the Property or
any portion thereof as a result of any fire or other casualty that, as of the
date hereof, has not been repaired in all material respects;

            (d)

All liquid and solid waste disposal, septic and sewer systems located on the
Property are in compliance in all material respects with any and all Laws and
requirements of any Governmental Authority; and

            (e)

With respect to the environmental condition of the Property and Producer’s
operations on the Property:

            (i)

the conditions existing on or with respect to the Property and its ownership and
operation of the Property are not (A) in violation of any Laws, including
without limitation any Environmental Laws, or (B) causing or resulting in
Environmental Liabilities;

            (ii)

there have been no past violations by Producer of any Environmental Laws or
other Laws affecting or pertaining to the Property, nor the creation of
Environmental Liabilities by Producer or, to the knowledge of any Key Employee
of Producer, any of its predecessors in title to the Property, except as has
been fully abated and remediated by Producer or its predecessors in title so as
to cause the Property and Producer’s operations thereon to be in full compliance
with the requirements of applicable Laws and the orders of all Governmental
Authority having jurisdiction, and to be free of any claim for damages or
remediation costs, natural resources damages or other Environmental Liabilities;
and

            (iii)

No Key Employee of Producer has received an inquiry from or notice of a pending
investigation from any Governmental Authority or of any administrative or
judicial proceeding concerning the violation of any Laws.


7

--------------------------------------------------------------------------------


  (f)

Producer is in compliance in all material respects with each Permit pertaining
to its operations for extracting, processing and sale of Minerals, including
without limitation, all Permits pertaining to Environmental Laws and
reclamation.


9.

Producer Covenants. During the period from the Effective Date to the Closing,
Producer agrees that, except as contemplated or permitted by this Agreement or
to the extent that IRC otherwise consents in writing:

        (a)

As soon as possible after execution of this Agreement Producer shall provide IRC
with full, complete and correct copies of all leases and other agreements
affecting the Property; and all Mineral sales contracts for production from the
Property.

        (b)

Producer will not, and will not agree to, sell, lease, exchange, or encumber the
Property or its interest in the Minerals except for sales of Minerals in the
ordinary course of business.

        (c)

Producer will immediately notify IRC in writing of any event that renders any
representation or warranty of Producer hereunder incorrect or inaccurate.

        (d)

Producer will not take any action that would, or would be reasonably likely to,
result in any of the conditions in Section 11 not being satisfied or that would
materially impair Producer’s ability to consummate the transactions contemplated
hereby in accordance with the terms hereof or would materially delay such
consummation. Producer shall promptly advise IRC orally and in writing of any
change in, or event with respect to, the Property or Producer having, or that
could have, a material adverse effect on Producer’s ability to consummate the
transactions contemplated hereby.


10.

Covenant of IRC. During the period from the date of this Agreement until the
Closing, IRC will not take any action that would, or would be reasonably likely
to, result in any of the conditions in Section 11 not being satisfied or that
would materially impair IRC’s ability to consummate the transactions
contemplated hereby in accordance with the terms hereof or would materially
delay such consummation. IRC shall promptly advise Producer orally and in
writing of any change or event that could have a material adverse effect on
Producer’s ability to consummate the transactions contemplated hereby.

        11.

Closing Conditions.

        11.1

Conditions to Each Party’s Obligations. The respective obligations of the
parties hereunder are subject to the satisfaction, at or prior to the Closing,
of the following conditions:

        (a)

No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal


8

--------------------------------------------------------------------------------


 

restraint or prohibition preventing the consummation of the transactions
contemplated herein shall be in effect (each party agreeing to use all
reasonable efforts to have any such order reversed or injunction lifted).

        (b)

No claim, action, litigation or proceeding shall be pending or threatened
against IRC or Producer for the purpose of enjoining or preventing the
consummation of the transactions contemplated hereby or otherwise claiming that
this Agreement or the consummation of the transactions contemplated hereby are
illegal.


  11.2

Conditions to IRC’s Closing Obligation. IRC’s obligation to close the
transactions contemplated hereunder is subject to:

          (a)

IRC being satisfied, in its sole discretion:

          (i)

As to Producer’s title in and to the Property and the ability of Producer to
convey the Royalty free and clear of all prior liens and encumbrances except for
Permitted Liens or as agreed to by IRC;

          (ii)

As to the tax consequences and impact to IRC of the purchase and conveyance of
the Royalty;

          (iii)

As to the quantity, quality and potential recovery of reserves of Minerals from
the Property;

          (iv)

As to the status of all Permits required to conduct operations for Minerals on
the Property; and

          (v)

As to Nord’s financial position and all financing and Mineral sales agreements
pertaining to Property.


    (b)

The representations and warranties of Producer set forth herein are correct in
all material respects as of the Closing as though they were made as of the
Closing.

            (c)

Producer shall have fully performed and complied in all material respects with
the covenants hereunder that are to be performed or complied with by it at or
prior to the Closing.

            (d)

The approval of this Agreement and the transactions contemplated hereby by IRC’s
board of directors.

            (e)

The written approval of this Agreement and the transactions contemplated hereby
by Producer’s senior lender, Nedbank Limited, and the agreement of Nedbank, in
substantially the form of Exhibit D hereto or as otherwise agreed to by IRC,
that the Royalty shall survive any foreclosure or transfer of the Property in
lieu thereof of Nedbank’s Deed of Trust included in the Permitted Liens.


9

--------------------------------------------------------------------------------


  11.3

Conditions to Producer’s Closing Obligations. Producer’s obligation to close the
transactions contemplated hereunder is subject to the fulfillment of the
following conditions, at or prior to the Closing (unless waived in writing by
Producer):

        (a)

The representations and warranties of IRC set forth herein are correct in all
material respects as of the Closing as though they were made as of the Closing.

        (b)

IRC shall have fully performed and complied in all material respects with the
covenants hereunder that are to be performed or complied with by it at or prior
to the Closing.

        (c)

The approval of this Agreement and the transactions contemplated hereby by
Producer’s board of directors.

        (d)

The approval of this Agreement and the transactions contemplated hereby by
Producer’s senior lender, Nedbank Limited.


12.

Termination.

        12.1

Termination. This Agreement may be terminated at any time prior to the Closing:

        (a)

By mutual written consent of Producer and IRC;

        (b)

By Producer if any of the representations or warranties of IRC herein are
inaccurate in any material respect and if such inaccuracy cannot reasonably be
expected to be cured prior to the Closing;

        (c)

By Producer if any obligation, term or condition to be performed or observed by
IRC hereunder has not been performed or observed in any material respect at or
prior to the time specified in this Agreement;

        (d)

By IRC if, as a result of the investigations of Section 4 and 11.2(a) and (b),
title to or the condition of the Property or Producer’s operations or financial
condition is unsatisfactory to IRC in IRC’s sole good faith opinion.

        (e)

By IRC if any of the representations or warranties of Producer herein are
inaccurate in any material respect and if such inaccuracy cannot reasonably be
expected to be cured prior to the Closing;

        (f)

By IRC if any obligation, term or condition to be performed or observed by
Producer hereunder has not been performed or observed in any material respect at
or prior to the time specified in this Agreement; and

        (g)

By either IRC or Producer if any of the conditions set forth in Subparagraph
11.1 have not been satisfied.


10

--------------------------------------------------------------------------------


  12.2

Effect of Termination. If validly terminated pursuant to Subparagraph 12.1 and
the Closing does not occur as provided in Section 6, this Agreement will become
null and void and, except as provided in Subparagraph 12.3, all further
obligations of the parties under this Agreement will terminate and there will be
no liability on the part of any party under this Agreement.

        12.3

Reimbursement of Negotiation and Due Diligence Costs. Notwithstanding
Subparagraph 12.2, if this Agreement terminates without grant by Producer of the
Royalty due to the failure of any of the conditions set forth in subparagraph
11.3(c) or (d), all out-of-pocket legal fees and other costs incurred by IRC in
negotiating this Agreement and conducting due diligence up to $50,000 shall be
reimbursed by Producer to IRC.


13.

Notices. Any demand, notice or request by either party to the other shall be in
writing and hand delivered to the party intended to receive the same or mailed
by registered or certified mail, return receipt requested, addressed to that
party as follows:


  If to IRC IRC Nevada Inc.     c/o IRC (U.S.) Management Inc.     10 Inverness
Dr. East, Suite 104     Englewood, CO 80112     Attention: Chief Financial
Officer         If to Producer: Nord Resources Corporation     1 West Wetmore
Road, Suite 203  

Tucson, AZ 85705  

    Attention: President and Chief Executive Officer

or at such other address as may be set forth in a notice delivered or mailed as
herein provided.

14.

Further Assurances. The parties each covenant and agree, upon request from the
other from time to time, to execute, acknowledge and deliver such further
instruments or documents which the requesting party may reasonably require in
furtherance of its rights under this Agreement.

    15.

Assignment. If Producer shall sell, convey, assign, encumber or otherwise
transfer any interest in the Minerals (other than sales of Minerals in the
ordinary course of Producer’s business), the Property or any Minerals sale
contracts (any of which is referred to in this Section as a “Transfer”), then,
as a condition to the effectiveness of such Transfer, Producer shall make such
Transfer expressly subject to the Royalty and shall obtain the written
acknowledgement of the transferee of IRC’s Royalty and, for Transfers other than
an encumbrance, shall require the transferee to expressly assume the obligations
of Producer with respect to events and conditions occurring after the Transfer
and to pay the Royalty accruing after the Transfer according to its terms. Upon
the assumption of by the transferee of the foregoing obligations of Producer
hereunder, Producer shall be released from performance of all obligations under
this Agreement which arise after the Transfer,


11

--------------------------------------------------------------------------------


except that Producer shall not be deemed released from the performance of any
obligations which relate to the period prior to the Transfer, for which Producer
shall remain primarily liable.

      16.

Transfer of Royalty Interest. If at any time IRC desires to sell or transfer all
or any portion of its rights to the Royalty, IRC shall, on a non-exclusive
basis, so advise Producer of such desire and of any terms and conditions upon
which IRC is willing to entertain a proposal or offer as to a sale or transfer.
If IRC solicits offers or bids for the rights, Producer shall be given the
opportunity to make an offer or submit a bid; provided, however, that the
foregoing shall not create any right of first refusal, right of first offer or
other preemptive right in Producer to acquire any interest in rights to the
Royalty from IRC, and IRC shall have no obligation whatsoever to accept any
offer or bid from Producer, or sell or transfer any such interest to Producer,
without regard to whether Producer’s offer or bid is the high bid or best offer,
and any decision to sell or transfer to Producer or to any other party shall be
in IRC’s sole discretion.

      17.

Confidentiality. All information disclosed by Producer to IRC that is not
generally known or generally available to persons who are in the mining industry
shall be deemed confidential and, except as provided below in this Section, may
be used by IRC solely for the purpose of conducting its due diligence
investigations pursuant to this Agreement, and shall not be disclosed to anyone
except to those persons who have a need to know in connection with such
investigations. Notwithstanding the foregoing, IRC may disclose such information
to potential private investors, lenders and financial advisors if needed to
allow IRC to obtain its own financing based upon such information, provided that
any such private investor, lender or financial advisor first agrees to be bound
by the confidentiality provisions of this Section.

      18.

Parties Bound. The provisions of this Agreement shall be binding upon and inure
to the benefit of Producer and IRC and their respective successors and assigns,
except as otherwise prohibited by this Agreement. This Agreement is a contract
by and between Producer and IRC for their mutual benefit, and no third person
shall have any right, claim or interest against either IRC or Producer by virtue
of any provision hereof.

      19.

Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.

      19.1

Governing Law; Severability. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Arizona without regard to conflict
of law principles. In the event that any provision or clause of this Agreement
conflicts with applicable Laws, such conflicts shall not affect other provisions
of this Agreement which can be given effect without the conflicting provision,
and to this end the provisions of this Agreement are declared to be severable.

      19.2

Consent to Jurisdiction. Each party consents to the jurisdiction of the state
courts of Colorado and to the federal court for the District of Colorado in
connection with any dispute or the pursuit of any remedy or relief in connection
with this


12

--------------------------------------------------------------------------------


 

Agreement and Producer waives any objection to the venue of any legal process on
the basis that the process has been brought in an inconvenient forum.

        19.3

Waiver of Jury Trial. Each party hereto waives any right to a trial by jury of
any dispute or issue arising under or in connection with this Agreement.


20.

Title and Headings. The titles and the headings of sections are not parts of
this Agreement and shall not be deemed to affect the meaning or construction of
any of its or their provisions.

    21.

Counterparts. This Agreement may be executed in several counterparts, each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.

    22.

Time Of the Essence. Time is of the essence for each provision of this
Agreement.

    23.

Entire Agreement. This written Agreement represents the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. This Agreement may only be amended,
terminated, extended or otherwise modified by a writing signed by the party
against which enforcement is sought. In no event shall any oral agreements,
promises, actions, inactions, knowledge, course of conduct, course of dealings
or the like be effective to amend, terminate, extend or otherwise modify this
Agreement. This Agreement survives the execution and delivery of the Royalty
Deed and does not merge into it. The parties agree that this Agreement is the
definitive agreement referenced in that certain letter agreement dated March 6,
2009 to Producer from IRC (“Letter Agreement”). This Agreement supersedes the
Letter Agreement from and after the date hereof.

[signatures on following page]

13

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF this Agreement has been duly executed and delivered as
of the date above first written.

  NORD RESOURCES CORPORATION,   a Delaware corporation               By: /s/
John T. Perry     John T. Perry, President                     IRC NEVADA INC.,
  a Nevada corporation         By: /s/ Doug Silver     Doug Silver     President


14

--------------------------------------------------------------------------------